DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/5/2020, with respect to claims 1-19, 22 have been fully considered and are persuasive.  The rejection of claims 1-19, 22 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… a coupler configured to convert the transmit signal to transmitted guided electromagnetic waves that propagate along a surface of a transmission medium without requiring an electrical return path, the coupler further configured to convert, received guided electromagnetic waves received from a remote device to a receive signal, wherein the received guided electromagnetic waves propagate along the surface of the transmission medium without requiring an electrical return path, and wherein the remote device is configured to receive the transmitted guided electromagnetic waves; and
 	a corona discharge detector configured to generate, based on the receive signal, corona discharge data that indicates a corona discharge in proximity to the transmission medium during a first time period;
 	wherein, responsive to the corona discharge data, the transmitter identifies a first packet of the transmit signal that was converted to transmitted guided electromagnetic waves during the first time period, and wherein, the transmitter regenerates the transmit signal to include the first packet for retransmission via the transmitted guided electromagnetic waves, without waiting for a repeat request to be received from the remote device indicating the first packet.… in combination with other limitations recited as specified in claims 1, 11, 20.

 	The first closest prior art Adriazola et al (USPN 2017/0229782) discloses a system and method for transmission and reception of guided waves. However, Adriazola fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Henry et al (USPN 2018/0123836) discloses a system and method for transmission and reception of guided waves.  However, Henry fails to disclose or render obvious the above italic as claimed.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469